TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00548-CV


Mary E. White, Appellant

v.

New Jersey Department of Human Services, Appellee




FROM THE UNION COUNTY DEPARTMENT OF HUMAN SERVICES 
OF PLAINFIELD, NEW JERSEY
NO. CO53511, CHARLES J. GILLON, DIRECTOR OF WELFARE


M E M O R A N D U M   O P I N I O N

	Appellant Mary E. White filed a notice of appeal complaining of various actions
by the New Jersey Department of Human Services, alleging violations of her civil rights.  This
Court sent Ms. White a letter stating that we believed we lacked jurisdiction over her complaints. 
Ms. White responded by letter, asserting that we could exercise jurisdiction under the Full Faith and
Credit clause of the federal constitution, see U.S. Const. art. IV, § 1; because we are a superior
tribunal to the Social Security Administration; and because she could not receive a fair hearing in
the forums of New Jersey.  She further asserted that we could exercise "'general' jurisdiction to hear
almost all matters."  We disagree.
	We have general civil jurisdiction over "all civil cases" in which the amount in
controversy exceeds $250, but only when the case is "within [our] district."  Tex. Gov't Code Ann.
§ 22.220(a) (West Supp. 2010); see also Tex. Gov't Code Ann. § 22.220(d) (listing counties within
Third Court's district) (West Supp. 2010).  Ms. White's complaints are not related to Texas at all,
much less actions or decisions by a trial court within our geographical district.  Thus, we lack
jurisdiction over her complaints and must dismiss the appeal for want of jurisdiction.  Tex. R. App.
P. 42.3(a).

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   November 3, 2011